19-10747-shl          Doc 138       Filed 07/23/19       Entered 07/23/19 12:21:43                Main Document
                                                        Pg 1 of 4


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                                       Chapter 11
In re:
                                                                       Case No. 19-10747 (SHL)
JEFFREY LEW LIDDLE,

                               Debtor.
----------------------------------------------------------      x

             ORDER AUTHORIZING THE EMPLOYMENT AND RETENTION OF
              EISNERAMPER LLP AS ACCOUNTANT TO DEBTOR EFFECTIVE
                        NUNC PRO TUNC TO APRIL 26, 2019

           Upon the application [ECF No. 66] (the “Application”)1 of the above-captioned debtor and

debtor in possession (“Debtor”) for entry of an order (this “Order”) pursuant to sections 327(a)

and 328(a) of title 11 of the United States Code (the “Bankruptcy Code”) authorizing Debtor to

employ and retain EisnerAmper LLP (“EisnerAmper”) as accountants, as more fully set forth in

the Application, and as supplemented [ECF No. 135] (the “Supplement”); and upon the

Declaration of Allen Wilen in Support of Application for Order Authorizing Retention and

Employment of EisnerAmper as Accountant Effective Nunc Pro Tunc to April 26, 2019 annexed to

the Application as Exhibit B; and the Bankruptcy Court having jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334; and that the Bankruptcy Court may enter a final order

consistent with Article III of the United States Constitution; and the Bankruptcy Court having

found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Bankruptcy Court

having found that venue of this proceeding and the Application in this district is proper pursuant

to 28 U.S.C. §§ 1408 and 1409; and the Bankruptcy Court having found that the relief requested

in the Application is in the best interests of Debtor’s estate, its creditors, and other parties in



1
    Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Application.
19-10747-shl    Doc 138      Filed 07/23/19    Entered 07/23/19 12:21:43         Main Document
                                              Pg 2 of 4


interest; and the Bankruptcy Court having found that Debtor’s notice of the Application and

opportunity for a hearing on the Application were appropriate and no other notice need be

provided; and the Bankruptcy Court having reviewed the Application; and the Bankruptcy Court

having determined that the legal and factual bases set forth in the Application establish just cause

for the relief granted herein; and upon all of the proceedings had before the Bankruptcy Court; and

after due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Application is granted as set forth herein.

       2.      Pursuant to sections 327(a) and 328(a) of the Bankruptcy Code, Debtor is hereby

authorized to retain EisnerAmper as accountant to Debtor, nunc pro tunc to April 26, 2019.

Notwithstanding any statements to the contrary in the Application or in Exhibit B to the

Application, nothing in this Order shall be construed to permit EisnerAmper to perform services

on behalf of Debtor’s law firm.

       3.      EisnerAmper shall file applications and be compensated for the Hourly Services

and related expenses in accordance with sections 330 and 331 of the Bankruptcy Code and in

accordance with the Bankruptcy Rules, Local Bankruptcy Rule 2016-1, the Amended Guidelines

for Fees and Disbursements for Professionals in the Southern District of New York, dated

January 29, 2013 and effective February 5, 2013, the Amended Order Establishing Procedures

for Monthly Compensation and Reimbursement of Expenses of Professionals, dated

December 21, 2010, and other Orders of this Court.

       4.      The Hourly Services shall be subject to the standard of review set forth in

section 328(a) of the Bankruptcy Code; provided, however, that notwithstanding anything set

forth in this Order or the record relating to the Bankruptcy Court’s consideration of the

Application, the U.S. Trustee shall be entitled to review, respond and object to EisnerAmper’s
19-10747-shl       Doc 138    Filed 07/23/19    Entered 07/23/19 12:21:43           Main Document
                                               Pg 3 of 4


interim and final applications for the Hourly Services on all grounds, including reasonableness

pursuant to section 330 of the Bankruptcy Code, and the Court retains jurisdiction to consider the

U.S. Trustee’s response or objection to EisnerAmper’s interim and final applications for the

Hourly Service on all grounds, including reasonableness pursuant to section 330 of the

Bankruptcy Code.

       5.      Prior to any increases in EisnerAmper’s rates, EisnerAmper shall file a

supplemental affidavit with the Court and provide ten business days’ notice to the Debtor, the

United States Trustee and any official committee. The supplemental affidavit shall explain the

basis for the requested rate increases in accordance with Section 330(a)(3)(F) of the Bankruptcy

Code and state whether Debtor has consented to the rate increase. The United States Trustee

retains all rights to object to any rate increase on all grounds including, but not limited to, the

reasonableness standard provided for in section 330 of the Bankruptcy Code and all rates and

rate increases are subject to review by the Court.

       6.      To the extent informed by Debtor, EisnerAmper shall use its best efforts to avoid

any duplication of services provided by any of Debtor’s other retained professionals in the

chapter 11 case.

       7.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

shall be immediately effective and enforceable upon its entry.

       8.      To the extent there is inconsistency between the terms of the Application and this

Order, the terms of this Order shall govern.

       9.      Notice of the Application satisfies the requirements of Bankruptcy Rule 6004(a).

       10.     Debtor is authorized to take all actions necessary to effectuate the relief granted in

this Order in accordance with the Application.
19-10747-shl    Doc 138     Filed 07/23/19    Entered 07/23/19 12:21:43            Main Document
                                             Pg 4 of 4


       11.     The Bankruptcy Court retains jurisdiction with respect to all matters arising from

or related to the implementation, interpretation, and enforcement of this Order.

 Dated: July 23, 2019                               /s/ Sean H. Lane
        New York, New York
                                                    HONORABLE SEAN H. LANE
                                                    UNITED STATES BANKRUPTCY JUDGE
